Title: 1773. July [19 or 26.] Monday.
From: Adams, John,Attucks, Chrispus
To: Hutchinson, Thomas


      To Tho. Hutchinson.
       
        Sir
       
       You will hear from Us with Astonishment. You ought to hear from Us with Horror. You are chargeable before God and Man, with our Blood.—The Soldiers were but passive Instruments, were Machines, neither moral nor voluntary Agents in our Destruction more than the leaden Pelletts, with which we were wounded.—You was a free Agent. You acted, coolly, deliberately, with all that premeditated Malice, not against Us in Particular but against the People in general, which in the Sight of the Law is an ingredient in the Composition of Murder. You will hear further from Us hereafter.
       
        Chrispus Attucks
       
      